Fourth Court of Appeals
                              San Antonio, Texas
                                    January 9, 2019

                                 No. 04-18-00902-CV

                   ESTATE OF MANUEL G. FLORES, DECEASED

                     From the County Court, Bandera County, Texas
                               Trial Court No. 17-0030
                      Honorable Richard A. Evans, Judge Presiding

                                       ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      It is so ORDERED on January 9, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court